Title: From George Washington to Joseph Reed, 4 March 1779
From: Washington, George
To: Reed, Joseph


Dear Sir
Head Quarters [Middlebrook] 4th March 79.
Inclosed is a letter which I had written your Excellency, previous to the receipt of your favor by Mr Keen—If Congress have not given you official notice of their intentions relative to the defence of the Western frontier—You will be pleased to regard my letter on the subject in the light of a private and confidential intimation. I am with great regard and esteem Your Excellencys most obedt servt
Go: Washington 